.   .




              OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                               AUSTIN
                                                \ f!P

                                                         /Jl   ,“L?
                                                         ”
                                  Administrator           J
        Romrable Bert Ford,
        Texas Liquor Control      Board
        Austin, Texas
        Dear Sir:                             Opini
                                              Re:
                                  >




        opinion of this   de
        ln stated




                                 busihess?"
                               A of Article     656-4,   Vernon's     Annotated
                               as follows:
                    "(a)   It shall be unlawful for any
              person to mnufacture,      distill,  brew, sell,
              possess for the purpose of sale, inport to
              this state, export from the state,      trms-
              port, distribute,    v:arehouse, store, solicit
              Or teke orders for, or for the purpose of
      gonorablo      Bert Ford,    Page 2


             sale to bottle,    reotlty, blend, treat, fortify,
             Blur or possess any liquor in any wet area wlthout
             having first    prooured a permit."
                 Subsection  0 Article 600-15, Vernon*8 Annoteted
      pmal    code, provide8 in part as hollows:
                  *(a), 'fiolesaler*s  Permit shall authorize the
             holder thereof to: . . . (b) sell liquorin       original              '
             containers   In which received to retailers   and whole-
             salers authorized to sell same; (0) sell liquor out
             of state to qualified    persons; . . .*
               Subsection,7         of the above mentioned statute         provides
      in part as follows:
                  *(a)   Class B. 'Rholesaler~a Permit ahall au-
             thorize the holder thereof to:        (a)  Furchase and
             import malt and vinous liquors from breweries,
             wineries,   rectfryers,    and wine manufacturers and
             bottlers  and purchase from other nholasalera        with-
             in the state;      (b)   Sell sama In original    containers
,P.
             in which received      in this state to retailars     and
             wholesalers   authorized to sell me;        (0)    Sell same
             out of state to qualified      persons. . . ."
                    Subsection    9 of Seotion   15, Article   66645,      aupra,
      provides;
                  *Agent' 8 Permit. An Agent's          Permit shall     au-
             thorize the holder thereof to:
                    *(a)   Represent any person who Is authorized              to
             sell    liquor other than a retailer;
                  w(b) Solicit  and take orders for the sale              of
             liquor rroin any authorized permit holder;
                    a(o)  Carry samples     of liquor    In oontainers     not
             less    than one-hall (l/2)     pint.
                 *Any person acting as agent or saleman for the
             sale of or for taking or soliciting    orders for the
             sale of any liquor irrespective    of whether such sale
             is to be mde within or without the State is required
             to procure an agent's  permit.    It ia not intended that
                                                   ,




Ronorable Bert Ford,       Fags 3


          this shall apply to the employee of e permlt
          holder who sells liqucr and who rmains on the
          licensed premises In making such sale.*      .
           It wU1 be noted that the holders of wholesaler’s
pernits  are specifically  authorized by the above nenticned
statute to eel1 liquor In original      oontainers in which re-
ceived in this State to retsilers     and wholeselers    authorized.
to sell the same and to sell out of the State to qualified
        . However this statute does ‘not speclfloally        author-
grt”:z   holders oi wholesaler ‘6 permits tb solicit      business
8s la provided by Suboeotion 9 of Section 15, supra, allowing
the holder of agent’s permits to solicit       business.   It is ap-
parent that it was the lntentlxi     of the Legislature    to regu-
late each phase of the liquor business and require a permit
for eaoh of the different    kinds or types of business as secl-
tied by Section 15, eupra.     Therefore,   it 1s our opinion that
holders of wholesaler's   permits are not authorized      to solicit
bualness, except upon their ll.ceneed premises, unless.and un-
til they have secured agent’s     permits.    Your two questions
quoted above are reepeotfully    answered in. the affirmative.
              Trusting   that   the foregoing   rully   answers your in-
gulry,     we are

                                                  Yours very truly
                                            ATTORNZY
                                                   G-L          OF TEXAS




                     .




                ATTORNEY
                       GEXERAL
                             03’TEXAS